   8:19-cr-00329-JFB-MDN Doc # 54 Filed: 04/09/21 Page 1 of 1 - Page ID # 86




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                   )
                                            )
                    Plaintiff,              )                 8:19CR329
                                            )
      vs.                                   )
                                            )
WARREN LEE MACKEY,                          )                   ORDER
                                            )
                    Defendant.              )


        This matter is before the court on the defendant’s Motion to Continue Trial [53].
Counsel needs additional time to prepare for trial or continue to resolve the matter short
of trial. The defendant is also exploring the possibility of retaining different counsel.
Although the government opposes the motion, the undersigned magistrate judge finds
that good cause has been shown for the requested continuance. Accordingly,

      IT IS ORDERED that the Motion to Continue Trial [53] is granted, as follows:

      1. The jury trial, now set for April 27, 2021, is continued to July 6, 2021.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests
         of the public and the defendant in a speedy trial. Any additional time arising as
         a result of the granting of this motion, that is, the time between today’s date
         and July 6, 2021, shall be deemed excludable time in any computation of time
         under the requirement of the Speedy Trial Act. Failure to grant a continuance
         would deny counsel the reasonable time necessary for effective preparation,
         taking into account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(A) &
         (B)(iv).

      DATED: April 9, 2021.

                                                BY THE COURT:


                                                s/ Michael D. Nelson
                                                United States Magistrate Judge
